  Case 3:21-cv-01614-B Document 63 Filed 09/09/21               Page 1 of 3 PageID 1142



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 BISOUS BISOUS LLC,                             §
                                                §
        Plaintiff,                              §
                                                §            C.A. No. 3:21-cv-01614-B
 v.                                             §
                                                §             Jury Trial Demanded
 THE CLE GROUP, LLC, et al.,                    §
                                                §
        Defendants.                             §


      APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                   MOTION FOR ORDER TO SHOW CAUSE


       Defendants hereby file this Appendix (Exhibits A-C) in Support of their Response to

Plaintiff’s Motion for Order to Show Cause.

  Exhibit                          Document                               App. Page(s)

             Declaration of Justin Zachariah Truesdell
                                                                     App. 01 - App. 03
 A.          Timeline
                                                                     App. 04 - App. 06
 B.          Images of Signage
                                                                     App. 07 - App. 11
 C.          Inserts from Docket 54, Dated August 27, 2021




APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S
MOTION FOR ORDER TO SHOW CAUSE                                                           Page 1
  Case 3:21-cv-01614-B Document 63 Filed 09/09/21     Page 2 of 3 PageID 1143



Dated: September 9, 2021           Respectfully submitted,

                                   BUETHER JOE & COUNSELORS, LLC

                                   By:    /s/ Kenneth P. Kula
                                          Eric W. Buether
                                          State Bar No. 03316880
                                          Eric.Buether@BJCIPLaw.com
                                          Christopher M. Joe
                                          State Bar No. 00787770
                                          Chris.Joe@BJCIPLaw.com
                                          Kenneth P. Kula
                                          State Bar No. 24004749
                                          Ken.Kula@BJCIPLaw.com

                                          1700 Pacific Avenue
                                          Suite 4750
                                          Dallas, Texas 75201
                                          Telephone:     (214) 730-5660
                                          Facsimile:     (972) 707-1248

                                          ATTORNEYS FOR DEFENDANTS




APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S
MOTION FOR ORDER TO SHOW CAUSE                                            Page 2
  Case 3:21-cv-01614-B Document 63 Filed 09/09/21                  Page 3 of 3 PageID 1144



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this sealed document via the Court’s

CM/ECF system on this 9th day of September, 2021.

                                                  /s/ Kenneth P. Kula
                                                  Kenneth P. Kula




APPENDIX IN SUPPORT OF DEFENDANTS’ RESPONSE TO PLAINTIFF’S
MOTION FOR ORDER TO SHOW CAUSE                                                               Page 3
